DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed June 6, 2022 wherein claims 61-74 and 77-80 were amended.  
Claims 61-80 are pending and have been examined.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.  However, please see the new Section 112 rejections necessitated by the claim amendments.
Please see the new Section 103 rejections below necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 70 as originally filed was directed to selecting a second loft temperature to loft the core layer.  As amended, claim 70 now requires selecting a second loft temperature to loft the second porous member which amended claim 61 requires to be formed on a second surface of the porous core layer.  No support was found in the specification for this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 61, the recitation of “a first porous layer” at line 24 renders antecedent basis unclear in view of the recitation of “a first porous layer” at line 14.  Likewise the recitation of “a second porous layer” at line 35 renders antecedent basis unclear in view of the recitation of “a second porous layer” at line 26.
Also regarding claim 61, the recitation of “the formed first porous layer” at line 37 and “the formed second porous layer” at line 38 lack antecedent basis.  Although it is noted that the process directed to each of first and second porous layers has been identified as a “forming” process, the statements that the first and second porous layers comprise “a web” (lines 24-26 and 35-36) insert ambiguity as to what is meant by a formed layer.  It is noted that claim 61 is a “comprising” claim and therefore further process steps directed to forming the layers are not excluded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-67 and 72-79 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al., US 4,643,940 (hereafter Shaw) in view of Wessling et al., US Pat. No. 4,426,470, Good et al., US 2008/0008869 (hereafter Good) and General Electric Company, EP 0453784 (hereafter GE).

Regarding claim 61, Shaw teaches a method of forming a thermoplastic sheet composite (Abstract and col. 1, lines 49-65) that may be used for preparing shaped articles, and in particular load-bearing articles, as well as articles with sound and heat insulating properties (col. 1, line 66 to col. 2, line 5).   In an Example IV (col. 8, line 63 to col. 9, line 21), a thermoplastic sheet is prepared by combining thermoplastic polyethylene polymer fibers and reinforcing glass fibers in an aqueous solution, followed by mixing and adding a blowing agent to form an aqueous foam dispersion (see also col. 4, lines 16-29 that describes the blowing agents used in order to form a closed-cell low density composite).  The dispersion is placed onto a Williams sheet mold (i.e., a forming element) and liquid is removed, resulting in a web mat of the thermoplastic polymer and reinforcing fibers (col. 9, lines 5-8).  The sheet according to Example IV is then densified using compression molding followed by a heating expansion step (i.e., lofting) in the thickness direction (col. 9, lines 9-21).  
Regarding the new recitation of a porous core and porous first and second layers, Shaw teaches “two or more” of its sheets may be laminated together at col. 4, lines 53-58.  Thus, a three-layer sheet according to Shaw is understood as being made up of a core layer and opposite outer layers (i.e., a first layer and a second layer) disposed on first and second surfaces of the core layer. Regarding the recitation that the layers are “porous,” i.e., having voids,  Shaw teaches that its densified sheets that may be laminated together have a void volume of up to 20 percent of the total sheet, thus teaching its sheets may be porous.
Regarding the new recitations directed to each of the core and first and second layers that the process of making includes disposing a foam dispersion onto a wire screen and then removing liquid using vacuum, Shaw teaches its sheets are “advantageously prepared using a paper-making process” (col. 4, lines 49-15) and then refers to Wessling et al., US Pat. No. 4,426,470 “or a similar process” to provide an example of how the sheets may be made (col. 4, lines 49-52). Shaw teaches an example wherein an aqueous dispersion is dewatered onto an 80 mesh screen at col. 8, line 63 to col. 9, line 8 (i.e., a wire screen).  Wessling teaches preparing a reinforced polymer composite from an aqueous dispersion that is poured onto a sheet mold, dewatered and pressed (col. 4, line 55 to col. 5, line 9).  Wessling further teaches that from the paper-making process, it is known that dewatering is conventionally performed on a screen or wire with the aid of suction (i.e., vacuum)(col. 1, lines 23-32).  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention, to use both a wire screen and suction (vacuum) according to a paper-making process to prepare the sheets of Shaw, as taught by both Shaw and Wessling as being known in the art,  as a predictable, adequate process step for the removal of water from the aqueous mixture of Shaw according to a paper-making process.
Regarding the claim 61 requirement of the porous core includes a “lofting agent” and has been amended to recite “at least one of expandable microspheres and expandable graphite materials,” Shaw teaches its fibers may include graphite fibers (col. 3, line 20-29), but does not describe the graphite fibers as being expandable.  Shaw also teaches that a compositional variance in a densified sheet can be used to control lofting (col. 5, lines 33-35). Shaw theorizes that that during the lofting process, individual fibers that were bent during the densification process, straighten during the lofting process, aiding in the lofting and expansion of a sheet (col. 3, lines 5-19). Shaw identifies suitable fibers including glass fibers or graphite fibers (col. 3, lines 20-31).  However, Shaw is silent as to the inclusion of a separate “lofting agent” that includes expandable microspheres and/or expandable graphite material.
Good teaches a moldable composite sheet made of a porous fiber-reinforced thermoplastic that further includes expandable polymeric beads, such as microspheres (Abstract) that exhibits both enhanced sound absorption and good rigidity and weight characteristics (para [0002]).  A method of making the sheet of Good includes metering polymeric and fiber materials into a dispersing foam and mixing, followed by pumping the materials to a wire section of a paper machine wherein liquid is removed using vacuum (para [0023]).  Good teaches that an advantage of its sheet is that microspheres “provide a means of introducing controlled, small voids in a closed-cell configuration” and “microspheres provide a means for uniformly and homogeneously increasing product bulk or loft of a composite sheet while simultaneously decreasing the overall density, lowering product cost on a volumetric basis without sacrificing (or while enhancing) performance” (para [0027]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of making the layered plastic composite of Shaw to further include expandable microspheres in one or more of its layers for the advantages taught in Good including providing a means for uniformly and homogeneously increasing product loft while simultaneously decreasing overall density, thus lowering product cost without sacrificing performance, particularly in applications requiring enhanced sound absorption. 
Shaw/Wessling/Good does not teach the new claim 61 requirement of a lofting capacity of the porous core layer being different than a lofting capacity of the first porous layer and second porous layer, so that lofting at a first temperature results in two or more layers having a different overall thickness after lofting.  Although Shaw describes an uneven thickness change of a laminate, i.e., more expansion on one side or portion of the laminate than another at a loft temperature, such is accomplished in Shaw by the application of pressure to a desired portion, not by providing a portion with a different lofting capacity (col. 5, line 61 to col. 6, line 19).  Also, although Shaw teaches a compositional variance in its sheet can be used to control lofting (col. 5, lines 33-36), Shaw provides no examples of making its sheet from layers with different compositions. 
GE teaches a laminate that may be made of three layers (see Fig. 1) that includes a low density fiber-reinforced thermoplastic resin core  2 (Abstract and page 3, lines 28-38) and outer layers 1, 1a,  described as high density fiber-reinforced thermoset (Abstract), also described as including polyphenylene ether/epoxy blends (page 6, lines 21-28), the laminate having improved fire resistant characteristics, but also being light weight and having high strength (page 2, lines 1-5).  GE teaches the core layer may be made by aqueous dispersion, latex dispersion and foam dispersion processes (page 5, lines 53-58) and the laminate is prepared by heat and compression wherein at an elevated temperature (i.e., first loft temperature) the lamination press is opened, with only the core layer 2 expanding (page 3, lines 36-38), thus teaching the core layer 2 having a different lofting capacity than the outer layers.   GE teaches that later, upon exposure to high levels of heat or flames, the binder matrix of the core layer melts or burns, allowing the fibers to loft, thereby forming a thick lofted web of heat resistant fibers which act as a heat and fire barrier (page 6, lines 16-20).  During use, the outer layers, being less porous, advantageously create an air and vapor barrier (col. 3, lines 10-14).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the process of Shaw/Wessling/Good to modify the three layers as described in GE, to provide the inner or core layer with greater lofting capacity than the outer layers, for the advantage of a resulting laminate that is lightweight, strong, has air and vapor barrier capability due to outer, less porous outer layers and improved fire resistance due to the inner or core layer being made of a fiber-reinforced plastic that, upon exposure to high levels of heat or flames, has a binder matrix that melts or burns, allowing the fibers to loft, thereby forming a thick lofted web of heat resistant fibers which act as a heat and fire barrier, as taught by GE.   

Regarding claims 62 and 63, Shaw teaches heating of an individual sheet (or, if desired, two or more laminated sheets), to a temperature above the softening temperature of the resin matrix (i.e., above a softening temperature of the thermoplastic polymer of the web) to expand the sheet (col.4, lines 59-65).  Shaw teaches using adhesive layers to bind sheets to substrates and to other sheets at col. 7, lines 19-39.   Thus, Shaw teaches embodiments wherein the expansion heating may be performed prior to disposing one layer upon another layer.  

Regarding claims 64-67, see the discussion at the rejection of claims 62 and 63 above and the Shaw teachings at col. 7, lines 19-39 of using adhesive layers to bond composites of Shaw with substrates that may include other functional surfaces (i.e., other composite layers) and decorative layers or sandwiches with of the composites of Shaw with non-fiber layers.  

Regarding claim 72, Shaw teaches disposing a decorative layer on one of the  layers of Shaw at col. 7, lines 34-36.

Regarding claims 73 and 74, Shaw teaches forced air and radiant heating, in particular, infrared heating at col. 4, line 66 to col. 5, line 1.  

Regarding claims 75-78, see Shaw teaching an initial compression step at col. 9, lines 9-11 (i.e., compression of each layer prior to laminating) and compression heating, molding and expansion of the composite in a die set at col. 9, lines 16-21.  See also, col. 5, line 22-32 teaching of controlling expansion by the use of a mold.   

Regarding claim 79, see Shaw teaching of bonding its composite surfaces to smooth surfaces (i.e., skins) by means of an adhesive layer at col. 7, lines 19-39.   

Claims 68-71 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw/Wessling/Good/GE in view of Tseng et al., US 2016/0168350 (hereafter Tseng).
Regarding claims 68-71 Shaw at col. 4, lines 53-65 teaches heating of a plurality of layers to expand the layers or selectively loft only some of the layers.  Shaw further teaches at col.5, line 22 to col. 6, line 19, selective heating at one side so that only one sheet is lofted or only one side of a sheet is lofted, thus teaching “selected” temperatures such that an inner layer or an outer side does not reach a lofting temperature or only partially lofts.  At col. 6, lines 54 to 65, Shaw teaches controlling lofting by using a sheet having a lightly crosslinked polymer treated before the formation of the sheet, thus resulting in a layer without substantial loft that may be located in an inner or outer layer of the composite.  However, in view of the amendment to claim 61 linking the first loft temperature to lofting capacities of the core, first and second layers,  Shaw does not explicitly teach the recitations of amended claims 68-71.  Also Shaw/Wessling/Good/GE is silent as to the lofting agent being expandable graphite material now recited in claim 80.
Tseng teaches prepregs, composites and articles that include expandable graphite material dispersed in a thermoplastic layer that may further include reinforcing fibers (Abstract).  Tseng teaches its prepregs and composites may be made using a wet process that may include forming a liquid dispersion of thermoplastic materials, fibers and expandable graphite that may then be laid onto a wire screen, with the liquid being removed by suction or reduced pressure (i.e., vacuum) (paras [0094]-[0095]).  Embodiments of Tseng include two or more cores (i.e., core layer and layers on one or both sides of the core) that are coupled together (paras [0011]-[0012] and para [0087] illustrated at Fig. 7).  Tseng teaches each of the cores 710 and 720 may be the same or different.  The differences may be in the type of expandable graphite material present in the cores or the type of thermoplastic material and/or fibers may be different, e.g., they may be chemically different or may be present in different amounts (para [0087]).  Furthermore a lofting agent other than expandable graphite may be in one of the cores, such as microspheres (para [0087]).  Sheets according to Tseng may be further processed by selecting suitable heating conditions (i.e., lofting temperatures) to provide a desired loft (para [0099]), thus teaching the variety of methods recited in claims 68-71 wherein temperatures are selected to loft specific layers.  Tseng teaches that an advantage of its embodiments is that the presence of the expandable graphite with a thermoplastic material and reinforcing fibers permits better control of loft than can be accomplished with conventional liquid hydrocarbon-polymer shell microspheres (para [0098]).  
It would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to modify the method of Shaw/Wessling/Good/GE to include the expandable graphite material of Tseng in one or more layers, with or without microspheres, as taught by Tseng, for the advantage taught in Tseng of better control of loft.

Response to Arguments
Applicant’s arguments with respect to claim 61 have been considered but are for the most part moot in view of the new Section 103 rejections that apply different art against the claims.   
To the extent that the arguments are directed to Shaw, which was applied against claim 61 in the prior rejection, Applicant's arguments have been fully considered but they are not persuasive.   The examiner disagrees with the argument at page 8 that Shaw in view of US 4,426,470 uses a very different process than what is recited in claim 61.  In response, please see the portion of the Section 103 rejection of claim 61 that discusses the paper-making teachings of Shaw and Wessling that include the use of a wire screen and suction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746